Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/001,637 filed on 24 August 2020. The response filed 28 April 2022 cancels claims 1-20, adds claims 21-40, and presents arguments is hereby acknowledged. 	Claims 21-40 are presented for examination.

Response to Arguments
The response filed 28 April 2022 addresses the Double Patenting rejections made on the 28 January 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant cancelled claims 1, 3, 5, and 17. These amendments are found persuasive. Further, Applicant filed a Terminal Disclaimer regarding claims 21-40. Therefore, all of the Double Patenting rejections are hereby withdrawn.
The response filed 28 April 2022 addresses the 35 U.S.C. 112 rejections made on the 28 January 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant cancelled claim 6. These amendments are found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.



Claims 1-20
On pages 8-10 of the response filed 28 April 2022, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 28 January 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102 and 103, have been fully considered.
On pages 8-10, Applicant argues that the cancellation of claims 1-20 renders all rejections moot. Examiner respectfully agrees and finds this argument persuasive.

Newly Added Claims 21-40
On pages 7-10 of the response filed 28 April 2022, Applicant respectfully requests entry and full consideration of Claims 21-40. Examiner acknowledges this request and will now consider newly added claims 21-40.

Claim Interpretation
Claim 21 recites “a system for automatically updating a database of psychographic device fingerprints, comprising: a computing device in data communication with a network; and memory accessible by the computing device.” Examiner interprets the computing device to be a hardware device, as described in paragraphs 0032-0033 of Applicant’s specification. Further, dependent claims discuss the computing device as being a server or a client computer device. Therefore, this claim is directed to a statutory category.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Sean D. Burdick (Reg. No. 51, 513) on 10 May 2022.

The application has been amended as follows: 	In the Claims: 	


21. (Currently Amended) A system for automatically updating a database of psychographic device fingerprints, comprising:  	a computing device in data communication with a network; and  	memory accessible by the computing device and storing a psychographic device fingerprint generating program configured to automatically update an existing psychographic device fingerprint stored in the database which , performs steps for:  	(a) detecting reception at the computing device of media content delivered via the network;  	(b) reading one or more device elements from the memory;  	(c) reading a geographic indicator from the memory;  	(d) determining a timing parameter associated with reception of the media content at the computing device;  	(e) reading a content indicator identifying the media content;  	(f) deriving from the one or more device elements, the geographic indicator, the timing parameter, and the content indicator, a bit stream comprising a psychographic device fingerprint, the bit stream uniquely identifying the computing device and one or more users of the computing device;  	(g) comparing the psychographic device fingerprint to fingerprints stored in the database;  	(h) detecting a partial match between the psychographic device fingerprint and one of the stored fingerprints, wherein the partial match comprises a part of the bit stream of the psychographic device fingerprint; and  	(i) updating the one stored fingerprint that was partially matched by replacing it in the database with the psychographic device fingerprint.

25. (Currently Amended) The system of claim 21, wherein the bit stream is coded according to a  hierarchical order.

26. (Currently Amended) The system of claim 25, wherein the partial match requires at least a match of device data coded according to the  hierarchical order in the bit stream.

27. (Currently Amended) The system of claim 25, wherein the partial match requires at least a match of user data coded according to the  hierarchical order in the bit stream.

28. (Currently Amended) The system of claim 25, wherein the partial match requires at least a match of geographic data coded according to the  hierarchical order in the bit stream.

29. (Currently Amended) The system of claim 21, wherein the program, when executed, performs an additional step for:  	(j) selecting, based on the updated fingerprint, additional media content for the one or more users. 

30. (Currently Amended) The system of claim 29, wherein the program, when executed, performs an additional step for:  	(k) delivering the additional media content to the computing device.

34. (Currently Amended) The system of claim [[1]] 21, wherein the computing device is a client computing device.

38. (Canceled)

39. (Currently Amended) The system of claim [[38]] 21, wherein the program, when executed (f) – (h) until the partial match of step [[(c)]] (h) has been detected a predetermined number of times. 

40. (Currently Amended) The system of claim [[38]] 39, wherein the updating step comprises updating the one stored fingerprint only if the partial match is detected the predetermined number of times. 




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "(f) deriving from the one or more device elements, the geographic indicator, the timing parameter, and the content indicator, a bit stream comprising a psychographic device fingerprint, the bit stream uniquely identifying the computing device and one or more users of the computing device," "(g) comparing the psychographic device fingerprint to fingerprints stored in the database," and "(h) detecting a partial match between the psychographic device fingerprint and one of the stored fingerprints, wherein the partial match comprises a part of the bit stream of the psychographic device fingerprint," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2011/0041076 A1 to Sinn et al discloses deriving a user behavior profile. However, Sinn fails to teach or disclose "(g) comparing the psychographic device fingerprint to fingerprints stored in the database" and "(h) detecting a partial match between the psychographic device fingerprint and one of the stored fingerprints, wherein the partial match comprises a part of the bit stream of the psychographic device fingerprint." EP 2,073,497 A1 to Biehl, in a similar field of endeavor, discloses partially matching user profiles. However, Biehl fails to teach or suggest "(f) deriving from the one or more device elements, the geographic indicator, the timing parameter, and the content indicator, a bit stream comprising a psychographic device fingerprint, the bit stream uniquely identifying the computing device and one or more users of the computing device." US PGPUB 2010/0057843 A1 to Landsman et al, in a similar field of endeavor, discloses detecting a match between a device profile and stored profiles in a database, and updating stored profiles. However, Landsman fails to disclose "(h) detecting a partial match between the psychographic device fingerprint and one of the stored fingerprints, wherein the partial match comprises a part of the bit stream of the psychographic device fingerprint."

The Sinn/Biehl/Landsman system fails to disclose "(f) deriving from the one or more device elements, the geographic indicator, the timing parameter, and the content indicator, a bit stream comprising a psychographic device fingerprint, the bit stream uniquely identifying the computing device and one or more users of the computing device," "(g) comparing the psychographic device fingerprint to fingerprints stored in the database," and "(h) detecting a partial match between the psychographic device fingerprint and one of the stored fingerprints, wherein the partial match comprises a part of the bit stream of the psychographic device fingerprint."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claim 21 is considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459